Citation Nr: 0804759	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, post right dislocation patella (repaired).

2.  Entitlement to a separate compensable rating for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served in the Naval Reserve 
with documented periods of active duty between January 1971 
and January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a rating in excess of 20 percent for a service-connected 
right knee disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is presently assigned the maximum schedular 
rating for a right knee disorder manifest by severe recurrent 
subluxation or lateral instability.

3.  The veteran's right knee arthritis is confirmed by 
radiology reports and credible evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a separate 10 percent rating, but no 
higher, for right knee arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in August 2005 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in September 2004 satisfied many of the 
requirements of the VCAA, the letter did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  The 
letter did not describe the requirements of the applicable 
Diagnostic Codes, and it did not describe examples of 
evidence that the claimant could submit to substantiate his 
claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because a reasonable person could have been 
expected to understand from the September 2004 letter what 
the evidence needed to show to grant the benefit sought.  The 
applicable diagnostic codes to the claim do not contain a 
requirement for specific test results in order to grant an 
increased rating.  The diagnostic code requirements 
applicable to the claims in this appeal were generally 
enumerated in the September 2004 letter, and thus it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Regarding the need to obtain additional evidence, we note 
that the veteran received VA examinations for rating purposes 
in June 2004 and July 2005.  Recent VA treatment records 
addressing the question at issue are of record.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:


Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

Factual Background

Service treatment records indicate that before the veteran 
entered active duty, he sustained an injury to his right 
knee.  He was treated in a conservative manner by his family 
physician, and after that time, his right knee cap would 
dislocate daily.  After beginning active duty, service 
records show that the veteran frequently experienced knee 
pain, and in April 1972, the veteran underwent a modified 
Hauser procedure of the right knee.  In August 1973, a 
physical evaluation board (PEB) recommended that the veteran 
be medically separated from the service.  The PEB evaluated 
the veteran's status post right dislocation patella 
(repaired) with degenerative joint disease of the right knee 
as 20 percent disabling and found that the disability was 10 
percent disabling before the veteran entered active duty.

VA clinic records show that in January 2002, the veteran 
underwent a right knee arthroscopy with partial medial 
meniscectomy.  The examiner noted the presence of grade III 
osteoarthritis in the medial compartment as well as a medial 
meniscal tear.  A VA orthopedic note from June 2003 indicated 
that the veteran did not experience any severe worsening of 
his symptoms, although he complained of bilateral knee pain.  
He did not complain of locking, catching, or mechanical 
signs.  The examiner noted flexion to 120 degrees and 
extension to 0 degrees.  The knee was observed to be stable 
to varus-valgus stressing.  It was noted that the veteran's 
degenerative joint disease was gradually worsening, and the 
examiner stated that the veteran would likely need a total 
joint replacement in the future.  A follow-up clinic record 
from December 2003 indicated that the veteran's right knee 
was swollen, but he had a full range of active motion.  The 
knee was noted to be stable to anterior and posterior motion 
and rotation.

On VA examination in June 2004, the veteran stated that he 
had difficulty with ambulating more than 100 to 200 yards, 
and he was unable to walk up stairs due to right knee pain.  
He said that he had to change jobs because of his knee.  He 
was currently employed.  The examiner noted that the 
veteran's right knee was significantly deformed.  Extension 
was noted to -5 degrees and flexion was to 100 degrees with 
significant crepitation.  It was observed that he had +1 
effusion in the right knee, and varus and valgus stressing 
was normal.  Anterior drawer sign was noted to be mildly 
positive.  A contemporaneous X-ray revealed marked narrowing 
of the femoropatellar joint and spur formation.  The examiner 
gave a diagnosis of end stage posttraumatic degenerative 
joint disease of the right knee and indicated that the 
veteran was a candidate for a total knee replacement.

During a VA examination in July 2005 the veteran stated that 
he worked at a sedentary desk job.  He indicated that he had 
increased pain, a decreased range of motion, and locking in 
his right knee.  He reported that he used a cane 
periodically, and he wore a knee support at night.  He said 
he was unable to carry out routine household duties or yard 
work.  On objective examination, it was noted that the 
veteran walked in an awkward fashion.  The right knee was 
observed to be swollen with a slight degree of valgus.  
Extension was to -10 degrees.  Flexion was to 115 degrees.  
Pain was noted at the maximal degree of flexion with grinding 
and crepitation.  Tenderness and mild effusion were observed.  
Due to pain, the veteran was unable to walk more than 100 
yards.  No flare-ups were reported.  The examiner said that 
there was no indication of any instability of the patella on 
passive pressure.  The diagnoses were posttraumatic multi-
compartmental arthritis of the right knee joint, status post 
modified Hauser reconstruction right knee joint for 
dislocating patella, and multiple arthroscopic debridement 
procedures right knee joint.

In his VA form 9 dated September 2005, the veteran stated 
that his right knee problem was a result of the surgery 
performed while he was on active duty and not due to any 
preexisting condition.  He noted that his right kneecap was 
four inches higher than it should be.  He noted that he wore 
a knee brace for stability.  He stated that his knee problems 
had increased in severity.  He said he had a decreased range 
of motion and was unable to fully straighten his leg.  He 
reported that after standing for a short period of time his 
thigh would go numb.  Every time he took a step he said that 
grinding would resonate up his spine.  He said that his knee 
would lock and give out while walking.  He could not drive a 
car for more than half an hour.  His pain prevented him from 
sleeping some nights.

A VA orthopedic note from June 2006 indicated that the 
veteran's right knee extension was to -10 degrees and flexion 
was to 110 degrees.  Medial laxity was observed in maximum 
extension.  No effusions but many palpable medial osteophytes 
were noted.  On follow-up in July 2006 it was observed that 
the veteran had full extension on the right side and flexion 
to 110 degrees.  The knee was noted to be stable in varus and 
valgus stress as well as in anterior and posterior stress.  
The examiner observed that previous X-rays indicated end-
stage osteoarthritis in the right knee.

A VA orthopedic note from January 2007 stated that the 
veteran's pain worsened as the weather got colder.  Right 
knee extension was noted to be full, and flexion was to 120 
degrees.  While 1+ patellofemoral crepitus was observed, 
there was no varus valgus instability.  X-rays revealed 
severe median compartment arthritis of the right knee as well 
as patellofemoral compartment arthritis.

Analysis

As a preliminary matter, the Board notes that the veteran's 
current 20 percent evaluation for his right knee disorder is 
based on an RO finding that he has severe instability or 
subluxation in his right knee with a 10 percent reduction to 
reflect the level of disability that existed prior to active 
service.

Based on a review of the evidence, the Board finds that an 
evaluation in excess of 20 percent for the veteran's right 
knee disorder due to instability or subluxation is not 
warranted.  Under Diagnostic Code 5257, severe recurrent 
subluxation or lateral instability of the knee is evaluated 
as a 30 percent rating.  No higher schedular rating is 
available under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the veteran is presently assigned 
the maximum schedular rating for this disorder, the Board 
finds a higher rating is not warranted.  Although severe 
recurrent subluxation warrants a 30 percent rating, the 
service treatment records indicate that the veteran had a 
right knee disability the pre-existed service.  Consequently 
the assigned severe rating is reduced to 20 percent to 
reflect the level of disability that existed prior to 
service.

While the veteran complains of pain, it has been held that 
"a rating under DC 5257 is not predicated on loss of range 
of motion, and thus §§ 4.40 and 4.45, with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet.App. 7, 11 (1996).

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's right knee disorder.  The medical evidence does 
not demonstrate any ankylosis (Diagnostic Code 5256), removal 
of semilunar cartilage (Diagnostic Code 5258), flexion 
limited to 60 degrees or less (Diagnostic Code 5260), 
extension limited to 5 degrees or more (Diagnostic Code 5261 
), impairment of the tibia and fibula (Diagnostic Code 5262), 
or genu recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

However, the Board observes that the presence of degenerative 
arthritis has been confirmed by X-ray reports from 
January 2004 and January 2007.  Painful motion has been 
observed by VA examiners in June 2004 and July 2005.  Right 
knee flexion was noted to be to 100 degrees in June 2004, 115 
degrees in July 2005, and 120 degrees in January 2007.  
Consequently a 10 percent rating, but no higher, is warranted 
for degenerative arthritis in the right knee.

Finally, the Board finds that the service-connected 
subluxation or instability of the right knee is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the subluxation or instability of the right knee 
pathology has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals, post right dislocation patella (repaired) with 
degenerative joint disease of the right knee as manifested by 
subluxation or instability of the right knee is denied.

A separate 10 percent rating for residuals, post right 
dislocation patella (repaired) with degenerative joint 
disease of the right knee as manifested by arthritis is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


